a proceeding, inter alia, to invalidate the election of appellant on April 6, 1976 to the party position of State Committeeman (Female) for the Democratic Party in the 47th Assembly District, Kings County, the appeal is from a judgment of the Supreme Court, Kings County, entered August 18, 1976, which, inter alia, (1) granted the application and (2) directed the Board of Elections of the City of New York to conduct a new primary election for the party position of State Committeeman (Female) for the Democratic Party in the 47th Assembly District, County of Kings, on September 14, 1976. Judgment affirmed, without costs or disbursements. Under the circumstances of this case. *862Special Term did not abuse its discretion in ordering a new primary election. Latham, Acting P. J., Cohalan, Hargett, Rabin and Shapiro, JJ., . concur.